Order                                                                                                  Supreme Court
                                                                                                     Lansing, Michigan

  September 21, 2005                                                                                     Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
  128254                                                                                               Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Stephen J. Markman,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                  SC: 128254
                                                                     COA: 251686
                                                                     Kent CC: 02-006903-FH
  DAVID LEE COLBATH,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the February 11, 2005
  order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Kent Circuit Court for a
  determination of whether defendant is indigent and, if so, for the appointment of
  appellate counsel in light of Halbert v Michigan, 545 US ___; 125 S Ct 2582; 162 L Ed
  2d 552 (2005). Appointed counsel may file an application for leave to appeal with the
  Court of Appeals, and/or any appropriate postconviction motions in the trial court, within
  12 months of the date of the Kent Circuit Court’s order appointing counsel, in accord
  with the deadlines in effect at the time defendant was denied counsel. See MCR
  7.205(F)(3), MCR 6.311, and MCR 6.429. Counsel may include among the issues
  raised, but is not required to include, those issues raised by defendant in his application
  for leave to appeal to this Court. In all other respects, leave to appeal is DENIED,
  because we are not persuaded that the questions presented should now be reviewed by
  this Court.

         We do not retain jurisdiction.




                       I, CORBIN R. DAVIS, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         September 21, 2005
                 _________________________________________
        s0914                                                                Clerk